 
 
I 
111th CONGRESS 2d Session 
H. R. 5879 
IN THE HOUSE OF REPRESENTATIVES 
 
July 27, 2010 
Mr. Costa (for himself, Mr. Cardoza, Mr. Honda, Mr. Kagen, Mr. Langevin, Mr. Holden, Ms. Bordallo, Mr. Kennedy, Mr. Kind, Mr. Delahunt, Mr. Pierluisi, Mr. Peterson, Ms. Baldwin, Mr. Stark, Mr. McNerney, Mr. Nunes, Mr. Wolf, Mr. Radanovich, Mr. McHenry, Mr. Cao, Mrs. Myrick, Mr. McCotter, and Mr. Petri) introduced the following bill; which was referred to the Committee on Veterans’ Affairs 
 
A BILL 
To amend title 38, United States Code, to authorize the Secretary of Veterans Affairs to inter in national cemeteries individuals who supported the United States in Laos during the Vietnam War era. 
 
 
1.Eligibility for interment in national cemeteries 
(a)In generalSection 2402 of title 38, United States Code, is amended by adding at the end the following new paragraph: 
 
(9)Any individual who— 
(A)the Secretary determines served in combat support of the Armed Forces (including combat support involving any covert action of the United States, as defined in section 503(e) of the National Security Act of 1947 (50 U.S.C. 413b)) in the Kingdom of Laos during the period beginning on February 28, 1961, and ending on May 15, 1975; and 
(B)at the time of the individual’s death was a citizen of the United States or an alien lawfully admitted for permanent residence in the United States..   
(b)Effective dateThe amendment made by this Act shall apply with respect to an individual dying on or after the date of the enactment of this Act. 
 
